Citation Nr: 1809844	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from March 31, 2010, and in excess of 70 percent from May 14, 2012 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2003 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 10 percent rating from March 31, 2010 and a 70 percent rating from May 14, 2012.  

As noted in the Board's January 2016 decision, the issue has been framed as a request for a rating increase for the entirety of the appeal period, rather than as to the effective date of the rating of 70 percent for PTSD.

In January 2016, the Board remanded the case for additional development and it now returns for further appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From March 31, 2010 to May 13, 2012, the Veteran's PTSD manifested in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

2.  From May 14, 2012, the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas, but not by total social and occupational impairment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent from March 31, 2010 to May 13, 2012 for PTSD have not been met.  38 U.S.C. §1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411.

2.  The criteria for a rating in excess of 70 percent from May 14, 2012 for PTSD have not been met.  38 U.S.C. §1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Consideration of the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In the present case, service connection for PTSD was granted in the May 2012 rating decision currently on appeal, which granted a 10 percent rating, effective March 31, 2010, and granted a 70 percent rating, effective May 14, 2012.  

Mental disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130.  A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability rating to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), global assessment of function (GAF) was a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014).  This case was certified in March 2015; thus, the DSM-5 applies; however, the Veteran's GAF scores remain relevant.

According to the GAF scale, a score within the range of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score between 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Board notes that the GAF scale has been abandoned in the updated fifth edition of the DSM. In this case, however, the DSM-IV was in use at the time some of the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

Entitlement to a rating in excess of 10 percent from March 31, 2010 - May 13, 2012

A March 2010 VA mental health treatment note shows that the Veteran was sleeping well, rarely experienced nightmares, felt levelled and calm, was triggered at times but had the ability to control, did not report suicidal or homicidal ideation, had good insight and judgment, and was appropriately groomed.  He exhibited no cognitive deficits.  He was assigned a GAF score of 70.  His VA psychiatrist noted that he took medications for control, to include Zoloft and Trazadone.

June 2010 and September 2010 VA treatment notes show that the Veteran's hyperarousal symptoms were under better control, that he occasionally experienced nightmares about past combat experiences, and was more effectively coping with daily stressors.  He said he had "adequate" concentration, and was at ease with people he knew.  Loud noises continued to bother him.  Physically, he was casually dressed, relaxed, and well-groomed, with good eye contact.  He had a positive attitude, euthymic mood, without any suicidal or homicidal ideation or cognitive deficits.  His GAF score was 70.

In January 2011, he reported that he was sleeping well and averaged two nightmares a week, though sometimes he had no recollection of his nightmares.  He said he dreamt about being overseas and fellow service members being hit by IEDs.  He said he was struggling with his father, for whom he worked, and had not spoken to him in three weeks.  He denied suicidal or homicidal ideation, and did not exhibit any cognitive defects.  His GAF score was 70.

An April 2011 VA treatment note showed that the Veteran experienced periods of hyperarousal when around crowds or in places other than his normal environment.  He reported nightmares three times a week, and reported occasional and brief periods of anger and irritability.  He reported stable work and marital environments.  He denied suicidal or homicidal ideation.

In July 2011, the Veteran said he was becoming more comfortable around people and that his quality of sleep had improved.

In October 2011, the Veteran reported a decrease in anger outbursts and an improved relationship with his wife.  He reported that his work with his dad drilling water wells kept his mind off things.  He appeared calm and slightly cautious, pleasant, with an appropriate mood and affect.  He denied suicidal/homicidal ideation.  His GAF score was 70.

An April 2012 VA treatment note shows that the Veteran reported poor sleep but denied nightmares.  He said he missed service and thought about the Marines every day.  He denied anger outbursts and reported irritability.  He said he continued to isolate himself.  He was assigned a GAF score of 65.

Based upon a review of the evidence of record, the Board finds that, for the period from March 31, 2010, through May 13, 2012, the Veteran's service-connected PTSD symptoms included: occasional nightmares; continuous medication; difficulty with loud noises; an occasional difficult relationship with his father; occasional periods of hyperarousal; and a cautious attitude.  Collectively, these symptoms are of the type and extent, severity, and/or frequency indicative of no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

The Board also notes that the Veteran's assigned GAF scores during this period range from 65-70.  As noted above, a GAF score between 61 and 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or coworkers), and therefore his assigned scores are consistent with a 10 percent rating.

A higher rating of 30 percent would warrant a showing of such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and/or mild memory loss.  There is simply no evidence that he experienced any such symptoms from March 31, 2010 to May 14, 2012.  Indeed, treatment records through 2010 showed that the Veteran experienced normal sleep, had normal cognitive functioning, felt levelled and calm, had a euthymic mood, and reported stable employment and marital environments.  Though he reported some irritability, he generally appeared to have a positive mood, as reflected in the VA treatment records, and he denied nightmares and anger outbursts.

Moreover, a 10 percent rating contemplates symptoms controlled by continuous medication.  The March 2010 note indicated that the Veteran tolerated his prescribed medications well and that he and his providers were satisfied with his medication regimen.
In sum, the Board finds that from March 31, 2010 through May 13, 2012, the Veteran's PTSD resulted in psychiatric symptoms of the type and extent, frequency, and/or severity, as appropriate, to indicate the level of impairment contemplated in the assigned 10 percent, but no higher, rating.

Entitlement to a rating in excess of 70 percent from May 14, 2012

The Veteran underwent a VA PTSD examination in May 2012.  The examiner summarized the Veteran's level of occupational and social impairment as that of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner assigned a GAF score of 43.

The Veteran's wife reported that he was "a completely different person" with "mood swings all the time."  She stated that the Veteran was no longer affectionate with her and the Veteran said that he perceived his wife to be "walking on eggshells around [him]."  With respect to his two young children, the Veteran said, "[i]f I don't have to deal with them, we're good."  He said he tolerated his mother and had good relationships with his father and one of his two brothers.  He had contact with two friends.  He said that he did not spend quality time with his family, but enjoyed working on his racing truck or spending time alone in his garage.

Symptoms attributed to the Veteran's PTSD included: chronic sleep impairment; mild memory loss; flattened affect; gross impairment in thought processes or communication; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  He further reported that he had flashbacks when he encountered military-themed television shows, sudden loud noises, and debris on the side of the road.  He reported nightmares about Iraq and said he avoided conversations about Iraq.  He said he avoided being out in public and opted to "stay away from everybody."  He remarked that he attended his daughter's birthday party, but stayed away from the crowd and refrained from participating in any of the activities.  He stated that he had "no emotion."  He said he could be easily angered and threw the television remote at his wife at least one time.  He reported poor concentration and hypervigilant behavior.  The examiner stated that the Veteran was capable of managing his financial affairs.

In May 2013, the Veteran reported at a VA psychiatry treatment session that he had recently visited some of his fellow servicemen and that he felt relaxed and happy to see his friends.  He said he was getting about five to six hours of sleep per night, and continued experiencing periods of irritability, hypervigilance, and jumpiness.  He denied suicidal or homicidal ideation.  His assigned GAF score was 60.

A November 2013 VA treatment note shows that the Veteran was less irritable and was sleeping better, but remained isolative and hypervigilant.  He reported not having any altercations in the past three months.

In a February 2014 VA treatment note, the Veteran reported that he was having good sleep with occasional nightmares, and that he worked 6-7 days per week to "keep his mind off things."  He said he had occasional angry outbursts.  He said his prescribed medications were helpful for mood and sleep.  Physically, the Veteran appeared well-nourished, with a bland affect, in no acute distress.  He had good hygiene, open posture, and good eye contact.  His cognition was intact.  He denied suicidal or homicidal ideation and there was no evidence of psychosis.  He was assigned a GAF score of 60.  

From November 2014 through August 2015, he had an assigned GAF score of 55.   At a May 2015 VA treatment session, the Veteran reported that his father was his best friend and the only person he trusted.  

The Veteran underwent an additional VA examination in April 2016.  The examiner indicated the Veteran's level impairment to be that of occupational and social impairment with reduced reliability and productivity.  The Veteran's wife reported that the Veteran isolated himself and was distant from his children.  The Veteran reported that he did not have many interactions with his children.  He explained that he continued to work for his father drilling water wells and spent the days riding around in a truck by himself.  He reported difficulty in a civilian work environment.  Symptoms relating to the Veteran's PTSD included depressed mood; anxiety; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

On physical examination, the Veteran was alert and oriented to person, place, time, and situation.  He was cooperative and guarded.  His affect was flat, mood "bland," and he appeared tense and depressed.  He denied suicidal and homicidal ideation and there was no evidence of hallucinations or delusions.  His short and long term memory appeared to be intact, and his attention, concentration and speech were within normal limits.

The examiner noted that his PTSD affected his ability to function in an occupational environment because the Veteran displayed an inability to take orders or to be around groups of people or strangers due to his severe problems with trust and anxiety.  The examiner stated that he was quite capable of working independently and had a specialized set of skills, including welding, though the Veteran reported that he could no longer work in that field due to bad memories of trauma in service.

Based on the foregoing, the Board does not find that a rating in excess of 70 percent is warranted at any point from May 14, 2012.  In this regard, the Veteran has never shown total occupational and social impairment.  The record has never suggested that the Veteran has ever suffered from hallucinations, delusion, or suicidal or homicidal ideation.  Accordingly, a higher rating is not warranted on that basis.  Additionally, the Veteran has never been noted to have memory loss, and has consistently presented to treatment providers as physically appropriate.  Though he has reported difficulty in work and social functioning, he has stated that he is close with his father and has some friends with whom he corresponds.  He has reported that he is only capable of working with his father's business, where he can work independently.  Nonetheless, he has reported the ability to work consistently.  He has further reported difficulty bonding with his children, but not complete isolation from them or from his spouse.  There is simply no evidence in the record that his PTSD symptomatology is contemplated by the 100 percent rating criteria.

In sum, the evidence supports a finding that, from March 31, 2010, through May 13, 2012, the Veteran's PTSD was characterized by symptomatology which resulted in decreased work efficiency, and symptoms controlled by continuous medication, which is consistent with no more than a 10 percent rating.  From May 14, 2012, the Veteran's PTSD was characterized by symptomatology resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, which is consistent with no more than a 70 percent disability rating.

With regard to the Veteran's lay statements, he is certainly competent to report on symptoms and credible to the extent that he believes that the severity of his PTSD is such that a higher rating is warranted.  See Layno v. Brown, 6 Vet. App 465, 469 (1994).  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the nature and severity of his PTSD.  In this regard, the Board notes that the VA treatment providers and examiners have the training and expertise necessary to assess the type and degree of the impairment associated with the Veteran's PTSD.  For these reasons, greater evidentiary weight is placed on the VA examination reports and treatment records.

Thus, the Veteran's PTSD warrants a rating of 10 percent from March 31, 2010, and a rating of 70 percent from May 14, 2012, but no higher.  In denying any higher ratings for PTSD, the Board finds that the benefit of the doubt doctrine is inapplicable.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

From March 31, 2010, a rating in excess of 10 percent for PTSD is denied.

From May 14, 2012, a rating in excess of 70 percent for PTSD is denied.



REMAND

With respect to the claim for TDIU, the Veteran contends that he is engaged in marginal employment.  See, March 2016 VA Form 21-8940.  The Veteran's employment and salary history is unclear from the record.

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  This regulation provides that marginal employment shall not be considered "substantially gainful employment."  Rather, marginal employment is defined as employment where a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be found in some cases where earned annual income exceeds the poverty threshold, such as where there is employment in a protected environment, such as a family business or sheltered workshop.  Id.  As such, the Veteran's current employment with his father may constitute "marginal employment."

In March 2016, the Veteran submitted a TDIU application, which indicated that September 2007, the month he separated from service, was the last point at which he worked full-time, and that he currently worked as a pump installer for his father, in a sheltered environment, with his highest gross earnings per month totaling $2,000.  See March 2016 VA Form 21-8940.  He further stated in his application that he had earned $25,000 over the previous twelve months.  In a July 2008 VA treatment record, the Veteran stated that at that time, he ran his own business and his average income was $5,000 per month.  

On remand, the AOJ should request that the Veteran provide, for the entire appeal period, evidence pertaining to his annual income and information about his father's business, including pertinent financial or other documents.  Any other development deemed necessary to adjudicate the claim for entitlement to TDIU should be completed.


Accordingly, the case is REMANDED for the following action:

1. Provide a VA Form 21-8940 to the Veteran and ask him to provide information regarding from 2010 forward. Ask the Veteran to provide IRS tax returns from 2010 through 2017 and a statement that the copy is an exact duplicate of the return filed with the IRS. Provide the Veteran with an IRS Form 4506-T "Request for Transcript of Tax Return" which may also be found at https://www.irs.gov/pub/irs-pdf/f4506t.pdf so that the Veteran may request tax returns from 2010 thru 2017 and submit them to VA. Tell the Veteran that if he does not have copies of his tax returns for the requested years, he may use the IRS form cited to above.  Request that the Veteran provide information regarding his father's business, to include a statement of income, to include, if warranted and feasible, a statement from the Veteran's father regarding the nature of the Veteran's employment.

2. After undertaking any additional development deemed appropriate, readjudicate the remaining issue of entitlement to a TDIU, to include on an extraschedular basis, in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his agent should be furnished with a supplemental statement of the case and given an appropriate amount of time to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


